IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER W. NORRIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED.

v.                                          CASE NO. 1D14-4770

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM and
NATALIE THERESA LAU,

     Appellees.
_______________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Department of Revenue.

Christopher W. Norris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of appellee’s amended confession of error, the final

administrative support order on appeal is REVERSED and the matter is

REMANDED to the lower tribunal for further administrative proceedings.

WOLF, BENTON, and RAY, JJ., CONCUR.